                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 GRAYSON-BEY,
                                              Case No. 2:20-cv-10487
              Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
 v.

 NICHOLAS HUTCHINSON, et al.,

              Defendants.
                                      /

                     OPINION AND ORDER GRANTING
                   APPLICATION TO PROCEED IN FORMA
                  PAUPERIS [2] AND DISMISSING THE CASE

        On February 26, 2020, Plaintiff Grayson-Bey filed a pro se complaint pursuant

to 42 U.S.C. § 1983. ECF 1. He alleged violations of his Fourth Amendment right

against unlawful search and seizure stemming from an alleged unlawful traffic stop

and arrest. Id. He also filed an application to proceed in forma pauperis ("IFP"). ECF

2. For the following reasons, the Court will grant his IFP application and dismiss the

case.

                                  BACKGROUND

        Plaintiff stated that his claims arise under the Fourth Amendment and the

Treaty of Peace and Friendship of 1787. ECF 1, PgID 4. His claims stem from an

allegedly unlawful traffic stop and arrest and the subsequent events and state trial

based on charges resulting from the traffic stop. Id. at 5–7. He named Officer Nicholas

Hutchinson (the officer that seemingly performed the traffic stop and arrested him),

the Dearborn Heights Police Department, state district court Judge Mark J.



                                          1
Plawecki, City Prosecutor Dan, and J and M/Dalton Currier Towing Company as

Defendants. Id. at 2–3.

      Plaintiff alleged that on January 5, 2020, he was lawfully driving when an

officer pulled him over. Id. at 5. The officer told him that he was speeding and asked

for his ID. Id. Plaintiff informed the officer that he was Moorish American and handed

him his ID, which stated that he was a Moabite. Id. at 5, 7. The officer then opened

his car door and arrested him. Id. at 7. Because he was taken into the police station

and his car was left on the side of the road, Plaintiff claimed that his car was illegally

towed by J and M/Dalton Currier Towing Company. Id.

      On January 22, 2020, Judge Mark J. Plawecki, in a case seemingly associated

with the traffic stop, entered a plea of not guilty, to which Plaintiff claimed he did not

consent. Id. Plaintiff then asked for a Declaration of Authority order from the Judge,

who allegedly refused to provide one. Id. He then provided the Judge a copy of his

Declaration of Nationality. Id. at 6. Finally, he asked the prosecutor what his

nationality was, to which the prosecutor refused to respond. Id. at 7.

      In the section on relief sought, Plaintiff alleged that he was stopped against

his will, kidnapped, and extorted. Id. at 6. He seeks $500.00 in compensatory

damages for the money he spent related to the traffic stop and the state case and for

the money he spent getting his car back. Id. He also seeks $5 million in punitive

damages. Id.




                                            2
                                    DISCUSSION

I.    IFP Application

      In his IFP application, Plaintiff stated that he is unemployed. ECF 2, PgID 10.

He has no monthly income, no money in a checking or savings account, and no assets

of value. Id. at 10–11. And he has two children for whom he provides $300 a month

in child support, other monthly expenses totaling $1,082, and about $16,000 in

student debt. Id. at 11. Plaintiff's IFP application sufficiently alleged that he is

indigent and lacks financial assets or income. The Court will therefore grant his

request to proceed IFP.

II.   Sufficiency of the Complaint

      The Court must screen IFP complaints and dismiss a case if it "fails to state a

claim on which relief may be granted." 28 U.S.C. § 1915(e)(2). The Court liberally

construes pro se-litigant filings, and dismissal of a case is appropriate only when the

"claim is based on an indisputably meritless legal theory." Wilson v. Yaklich, 148 F.3d

596, 600 (6th Cir. 1998) (internal quotations and citation omitted). "In determining

whether a complaint states a claim, a court must construe the complaint in a light most

favorable to the plaintiff [and] accept all factual allegations as true[.]" Goldman v.

Consumers Credit Union, No. 17–1700, 2018 WL 3089811, at *3 (6th Cir. Feb. 14, 2018)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).




                                           3
      Federal courts have seen, in recent years, an increase of cases from litigants,

like Plaintiff, of Moorish American decent who are members of sovereign citizen

movements. See generally Marrakush Cases, 2009 WL 2366132 (D.N.J. July 30, 2009)

(collection of cases). The cases frequently invoke the litigants' Moorish heritage and

various Barbary Treaties, such as the Treaty of Peace and Friendship, to raise claims

relating to the litigants' civil rights. When the claims relate to events that occurred

within the United States, as Plaintiff's claims do, they are "facially frivolous." El Ameen

Bey v. Stumpf, 825 F. Supp. 2d 537, 558 (D.N.J. 2011) (citing Murakush Caliphate of

Amexem Inc. v. New Jersey, 790 F. Supp. 2d 241, 269–72 (D.N.J. 2011)). The Court will

therefore dismiss Plaintiff's claims that arise under the Treaty of Peace and

Friendship.

      Plaintiff also raised claims under the Fourth Amendment pursuant to 42 U.S.C.

§ 1983 seemingly for false arrest, false imprisonment, malicious prosecution, and

unlawful seizure of property. Each claim lacks merit.

      Plaintiff's claims against Judge Plawecki, although unclear, seem to arise from

the Judge entering a plea of not guilty on Plaintiff's behalf and an unwillingness to

provide him with a Declaration of Authority. See ECF 1, PgID 7. But judges are entitled

to absolute immunity from civil rights claims that are based on acts or omissions taken

in their judicial capacities, so long as they do not act in the complete absence of all

jurisdiction. See Stump v. Sparkman, 435 U.S. 349, 355–56 (1978). The Court will

therefore dismiss Plaintiff's claims against Judge Plawecki.




                                            4
      Plaintiff's claims against city prosecutor Dan are likewise unclear, but seem to

arise under a claim for malicious prosecution and the prosecutor's refusal to state his

nationality. See ECF 1, PgID 7. Prosecutors are entitled to absolute immunity from

liability under § 1983 for acts that are "intimately associated with the judicial phase of

the criminal process" such as "initiating a prosecution and . . . presenting the State's

case." Imbler v. Pachtman, 424 U.S. 409, 430–31 (1976). And the city prosecutor was

under no obligation to provide Plaintiff with his nationality. The Court will therefore

dismiss Plaintiff's claims against city prosecutor Dan.

      As to the claims against J and M/Dalton Currier Towing Company, Plaintiff

seems to allege that the company unlawfully towed his car. See ECF 1, PgID 7. "To

state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law." West v. Atkins,

487 U.S. 42, 48 (1988). J and M/Dalton Currier Towing Company is a private company,

not a state actor, and Plaintiff makes no allegation that it was acting under the color

of state law when it towed his car. The claims against J and M/Dalton Currier Towing

Company are therefore not appropriately raised under § 1983. The Court will dismiss

those claims.

      Plaintiff's claims against Officer Hutchinson seem to stem from his allegedly

unlawful arrest and false imprisonment. See ECF 1, PgID 5, 7. Because "the alleged

false imprisonment arises out of and logically follows the arrest," Plaintiff's claims of

false arrest and false imprisonment "are essentially the same." Walker v. Schaeffer,




                                            5
854 F.2d 138, 142 (6th Cir. 1988) (citations omitted). To state a false arrest or false

imprisonment claim, Plaintiff "must show that he was arrested without probable

cause." Grogg v. State, No. 18-5794, 2019 WL 386973, at *3 (6th Cir. Jan. 7, 2019)

(citing Voyticky v. Village of Timberlake, 412 F.3d 669, 677 (6th Cir. 2005); Wallace v.

Kato, 549 U.S. 384, 388–89 (2007)).

      Here, Plaintiff provided little to no explanation of what happened surrounding

the traffic stop and subsequent arrest and prosecution. He did not clearly allege what

happened and why the events that occurred did not provide probable cause to arrest

and prosecute him. He never even stated that Officer Hutchinson was the arresting

officer or how he was involved in any of the alleged incidents. Rather, Plaintiff listed

Officer Hutchinson's name in the civil rights complaint form and merely alleged a

string of facts in the statement of claims portion of the form that contained no direct

allegation of wrongdoing and that never directly mentioned Officer Hutchinson. That

type of statement is "not enough to sustain recovery under § 1983." Gilmore v. Corr.

Corp. of Am., 92 F. App'x 188, 190 (6th Cir. 2004) (citing Flagg Bros. v. Brooks, 436

U.S. 149, 155–57 (1978)). The Court will therefore dismiss Plaintiff's claims against

Officer Hutchinson.

      Finally, Plaintiff brought claims against the Dearborn Heights Police

Department seemingly alleging that the Department is also liable for the actions of

Officer Hutchinson. To state a § 1983 claim against a municipality, Plaintiff must

allege that the municipality's policies or customs caused the alleged constitutional

violation. See Monell v. Dep't of Soc. Servs. of N.Y., 436 U.S. 658, 694 (1978). A




                                           6
municipality cannot be liable under Monell absent an underlying constitutional

violation. Robertson v. Lucas, 753 F.3d 606, 622 (6th Cir. 2014) (citation omitted). Here,

as described above, Plaintiff did not allege sufficient facts to show that there was an

underlying constitutional violation. And further, Plaintiff failed to allege any policy or

custom of the Dearborn Heights Police Department that caused any alleged

constitutional violation. The Court will therefore dismiss Plaintiff's Monell claim

against the Dearborn Heights Police Department.

      Because none of Plaintiff's allegations sufficiently state a claim on which relief

could be granted, the Court will dismiss the case.

                                        ORDER

      WHEREFORE, it is hereby ORDERED that Plaintiff's application to proceed

without prepaying fees and costs [2] is GRANTED.

      IT IS FUTHER ORDERED that the case is DISMISSED.

      SO ORDERED.


                                         s/ Stephen J. Murphy, III
                                         STEPHEN J. MURPHY, III
                                         United States District Judge
Dated: March 4, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 4, 2020, by electronic and/or ordinary mail.

                                         s/ David P. Parker
                                         Case Manager




                                            7
